oOo SB NO UN FF, WwW NH RK

bo bho NO & Bw Bh BN RD OND ROO Ol OURO Olle lle
ao nN Oo A FF BD NH KK DTD CO DB DT DH FB WwW YY KF OC

Case 2:20-cr-00135-GMN-DJA Document 44 _Eiled:08/31/21 Page 1 of 3

——1£ FILED ——___. RECEIVED
—— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

AUG 31 2021

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-135-GMN-DJA
Plaintiff, Preliminary Order of Forfeiture
v.
THOMAS MARTINEZ,
Defendant.

 

 

 

This Court finds Thomas Martinez pled guilty to Count One of a One-Count
Criminal Indictment charging him with felon in possession of a firearm in violation of 18
U.S.C. § 922(g)(1). Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 4% Plea
Agreement, ECF No.43

This Court finds Thomas Martinez agreed to the forfeiture of the property set forth in
the Plea Agreement and the Forfeiture Allegation of the Criminal Indictment. Criminal
Indictment, ECF No. 1; Change of Plea, ECF No.4&; Plea Agreement, ECF No.42

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
States of America has shown the requisite nexus between property set forth in the Plea
Agreement and the Forfeiture Allegation of the Criminal Indictment and the offense to
which Thomas Martinez pled guilty.

The following property is any firearm or ammunition involved in or used in any
knowing violation of 18 U.S.C. § 922(g)(1) and is subject to forfeiture pursuant to 18 U.S.C.
§ 924(d)(1) with 28 U.S.C. § 2461(c):

1. .38 Special Derringer, bearing serial number 009154; and

2. any and all compatible ammunition

(all of which constitutes property).

 
Oo SO “ DW CA BP WwW Bw

Mm NM NWN NM bw NM O&M NS NO ORO RO ROO RO RO RO ee ee
So 4s NSN UO eR BD jG SES OS (OUUlUlUMOMLULUOGUONUlULlLUD BR lUwOUmN Ur ClCUO

 

 

Case 2:20-cr-00135-GMN-DJA Document 44 Filed 08/31/21 Page 2 of 3

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Thomas Martinez in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that if the value of
the property is less than $1,000, the government may serve every person reasonably
identified as a potential claimant in lieu of publication pursuant to Fed. R. Crim. P.
32.2(b)(6)(C) with Fed. R. Civ, P. Supp. Rule G@\ayi(A).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official

internet government forfeiture site, www .forfeiture.gov.
2

 
So 6S “SO CO Be we WN Re

Mo 8B hb 8 ND MD Dll OND RS SO ROR OO eS eet ell elle
a sn DGD oO FF we BS KH C&S 8G oOo ND BDO AH &e BS NY YS OS

 

 

Case 2:20-cr-00135-GMN-DJA Document 44 Filed 08/31/21 Page 3 of 3

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States
Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attomey

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order

DATED
GLO . NAVARRO
UNIT. ATES DISTRICT JUDGE

counsel of record.

, 2021,

  

 
